Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
Claim 13 (and 14-18 which depend on 13) and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 13 is rejected because  line 9 recites: “ the first stationary collar” and it appears as though it should actually be: --the second stationary collar— in order to be consistent with applicant’s specification and drawings (as well as similar claim 1).  It is unclear whether the conduit is part of the invention of claim 21 (functionally recited in claim 1 and neither claim recitations positively recite this element. 
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 21 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
The external conduit is not positively recited as part of the invention and therefore fails to further limit the invention of claim 1.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 13, and 21  are rejected under 35 U.S.C. 103 as being unpatentable over Revor 3,786,583 in view of Doty US 2010/0236470. 
In regard to claims 1 and 13, Revor teaches a first spinner 12 rotatably attached to a center post 14, the first spinner comprising a first stationary collar 38 slidably and adjustably coupled to the center post and a plurality of fins 26 attached to a first connection collar 36 rotatably and slidably coupled to the first stationary collar; a second spinner 12’ rotatably attached to the center post and disposed below the first spinner, the second spinner comprising a second stationary collar  38’ slidably and adjustably coupled to the center post and a plurality of fins attached to a second connection collar 36’ rotatably and slidably coupled to the second stationary collar; wherein the plurality of fins on the first spinner are angled such that they spin in the opposite direction of the plurality of fins on the second spinner; wherein the plurality of fins on the first spinner and the plurality of fins on the second spinner are reflective (note: evident- must be reflective in order to be seen), and a center post  14,   but lacks details regarding a base (which supports the center post).
Doty teaches a base comprising a bottom post 176 extending downwardly from base 175  and configured to attach to an upwardly extending external conduit 104.
 	It would have been obvious to one of ordinary skill in the art at the time of filing to incorporate a base in Revor such as disclosed by Doty.  One of ordinary skill in the art would have been motivated to use a base in Revor in order to secure the device for a variety of applications/various locations.  It is also noted that Doty teaches reflective fins which are considered inherent in Revor and further considered obvious to maximize reflectivity for the  purpose of maximum visibility.  
 In regard to claim 21, while the conduit size in Doty is not expressly mentioned, the applicant is advised that it would have been obvious to one of ordinary skill in the art at the time the invention was made to provide for a ½ in. conduit in order to meet requirements of a particular application for the device (such as based on size, weight, and/or available materials and corresponding components) . Applicant is also advised that it has been held by the courts that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device, and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.  In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984). Also it  has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only ordinary skill in the art.  In re Aller, 105 USPQ 233.

Claims 2-6, 8,  and 14-18 are rejected under 35 U.S.C. 103 as being unpatentable over Revor in view of Doty and further in view of Qin CN204014877.
In regard to claims 2 and 14 , Revor and Doty teach the invention described above, but lack a solar panel on a top side of the base, the solar panel configured to face a source of light.  
Qin teaches a solar panel  8 on a top side of a base 1, the solar panel configured to face a source of light.
It would have been obvious to one of ordinary skill in the art at the time of filing to include e a solar panel and lights in Revor such as taught by Qin. One of ordinary skill in the art would have been motivated to include a solar panel and light in order to increase visibility and/or marketability of the device.

In regard to claims 3-6 and 15-18, Qin teaches  the source of light is the sun and  a rechargeable battery 2 disposed in the base wherein the rechargeable battery is electrically connected to and recharged by the solar panel and  at least one light 9 within the base, the at least one light being electrically connected to the rechargeable battery.  
In regard to claim 8, Jia teaches a pair of lights connected to a rechargeable battery (note: several sources 9). 

Claims 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over Revor, Doty, and  Qin (as applied to claim 6) and further in view of Yan CN CN10610430. 
In regard to claim 7, Revor, Doty, and Qin teach the invention described above, and Qin does provide for reflective fins, but does not explicitly mention that the light source is configured to reflect an amount of light off of the plurality of fins.  
Yan teaches the at least one light  4 is configured to reflect an amount of light off of the plurality of fins 2,3.  
It would have been obvious to one of ordinary skill in the art at the time of filing to provide a source   light to reflect off the fins. One of ordinary skill in the art would have been motivated to provide some source light for reflecting off of the fins in order to increase visibility and  effectiveness during darker conditions (lack of sun - dusk/night/ or poor weather).
In regard to claim 8, Yan also teaches a pair of lights 4 and Qin teaches a pair of lights  electronically connected to the rechargeable battery (as described above).  
In regard to claims 9 and 10, Yan teaches a first of the pair of lights is configured to shine light on and reflect off of the plurality of fins on the first spinner and  a second of the pair of lights is configured to shine light on and reflect off of the plurality of fins on the second spinner (note: 4 total lights-element 4, as described).

Allowable Subject Matter
Claims 19 and 20 are allowed. The prior art fails to show the specific method of  deterring birds comprising the steps of attaching a post downwardly extending from a base of the reflective bird spinner into a conduit; recharging a battery disposed within a base of the reflective bird spinner by exposing a solar panel electrically connected to the rechargeable battery to a source of ambient light; rotating a plurality of reflective fins attached to a connection collar slidably resting on a stationary collar fixed on a central post extending upwardly from the base, the stationary collar adjustably fixed at a predetermined height on the central post
Response to Arguments
Applicant’s arguments with respect to claim(s) are have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

/JULIE A BANNAN/          Primary Examiner, Art Unit 2875